Dear Mr. White:
You have asked us to reconsider Attorney General Opinion 02-0350 in light of additional information.  In Opinion 02-0350 we concluded that maintenance workers employed by a volunteer fire department did not function as firemen and provisions of R.S. 33:19961 governing vacation benefits for firemen were inapplicable to them. You now state that in fact the two maintenance employees in question perform both maintenance and firefighting duties during their paid shifts.  You state that the only real distinction between these employees and other firefighters is that they work from eight to five rather than performing shift work.
Our opinion would change if these particular employees are in fact employed as firemen performing firefighting duties during their paid shifts.  The provisions of R.S. 33:1996 allowing paid firemen eighteen days vacation per calendar year would then apply.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released:  December 3, 2002
1 LSA-R.S. 33:1996 regarding annual vacation benefits provides:
Firemen in municipalities, parishes and fire protection districts to which this Subpart applies, after having served one year, shall be entitled to an annual vacation of eighteen days with full pay. This vacation period shall be increased one day for each year of service over ten years, up to a maximum vacation period of thirty days, all of which shall be with full pay. The vacation privileges herein provided for shall not be forfeited by any member of the department for any cause. Firemen employed on January 6, 1969 shall have their present longevity considered as a factor in the computation of their vacation benefits as provided herein.
The provisions of this section shall in no way be construed to affect in any manner any presently existing system of computing vacation periods under which greater vacation benefits are granted than those provided for herein and the same shall continue in full force and effect.